The death of the deceased resulted from coronary occlusion. The night before in bed at his home he had suffered severe pain. On the day he died, before going to his work upon the stage of a theatre where he was employed, he visited a physician who diagnosed the condition from which he had been suffering as angina pectoris. He was engaged prior to his death in work about the stage, in shifting scenery and helping to move a heavy movietone machine. After his work was finished for the afternoon he walked about, talked with his wife and the manager of the theatre and apparently suffered no ill effects from his work. About fifteen or twenty minutes after stopping work he died suddenly. The finding of the commissioner was that the heart condition from which the deceased was suffering was not aggravated by his work *Page 692 
and that his death was not the result of an injury arising out of and in the course of his employment. It was incumbent upon the claimant to prove it to have been at least a reasonable probability that the death of the deceased arose out of his employment. Dombrowski
v. Jennings  Griffin Co., 103 Conn. 720, 729,131 A. 745; Madore v. New Departure Mfg. Co., 104 Conn. 709,714, 134 A. 259. Two of the medical expert witnesses stated that in their judgment this could not be said to be so; the most they could say was that it was reasonably possible. In this condition of the evidence the finding of the commissioner was one which he might reasonably have made and it must stand. The corrections sought either would be insufficient to affect the result or are negatived by the facts he has properly found.
   There is no error.